Citation Nr: 0430144	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits for the annualized period from April 1, 2002 
through March 31, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1951 to 
January 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision issued in September 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which found that, for the 
annualized period from April 1, 2002 through March 31, 2003, 
the veteran's income exceeded the maximum annual limit set by 
law for disability pension at the aid and attendance rate.  A 
May 2002 rating decision granted entitlement to non-service-
connected pension and special monthly pension at the aid and 
attendance rate.  A July 2002 rating decision found that the 
veteran was not competent to handle disbursement of funds.  
In January 2003, through his representative, the veteran 
entered a notice of disagreement with the September 2002 
decision that income exceeded the maximum annual limit set by 
law for disability pension at the aid and attendance rate; 
the RO issued a statement of the case in March 2003; and the 
veteran, through his wife, entered a substantive appeal, on a 
VA Form 9, which was received in April 2003. 


FINDINGS OF FACT

1. All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all relevant evidence designated by 
the appellant, in order to assist in substantiating the claim 
for VA compensation benefits.

2.  In May 2002, the RO granted entitlement to non-service-
connected pension and special monthly pension at the aid and 
attendance rate, effective from March 28, 2002.

3.  For the annualized period from April 1, 2002 through 
March 31, 2003, the veteran's countable annual income for VA 
purposes, including deductions for unreimbursed medical 
expenses, exceeded the maximum allowable pension rate for a 
married veteran with one dependent. 


CONCLUSION OF LAW

For the annualized period from April 1, 2002 through March 
31, 2003, the veteran's countable annual income for VA 
improved pension benefits exceeded the maximum allowable 
pension rate.  38 U.S.C.A. §§ 1503, 1521, 1522, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.159, 
3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish qualifying income for pension purposes.  An April 
2002 RO letter notified the veteran what must be demonstrated 
to establish eligibility for payment for non-service-
connected pension, advised the veteran that VA would request 
any information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The April 2002 letter told the veteran what 
treatment records VA had requested, and requested specific 
information about identified private doctors in order to 
request medical information.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the July 2002 letter, the RO asked the veteran to inform the 
RO about any additional information or evidence that he 
wanted the RO to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  In a letter dated in January 2003, 
the veteran's representative wrote that that there was no 
further evidence to submit, and requested VA to expedite the 
claim.  Accordingly, the Board finds that no further notice 
to the veteran or assistance in acquiring additional evidence 
is required by the new statute and regulations.  

The facts in this case are not in dispute.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Whether Excessive Income for Pension Purposes
Through the representative, the appellant contends that "if 
all bills were taken into account they would meet the 
criteria" for eligibility for payment of non-service-
connected VA pension benefits.  Through his representative, 
the veteran contends "that the $50,069 annual medical 
expense is not the only expenses the veteran is responsible 
for." 

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum allowable pension rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b)); 38 U.S.C.A. § 1521.  In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security income is not specifically excluded under 38 C.F.R. 
§ 3.272, nor is the income of a spouse.  Such incomes are 
therefore included as countable income.  Medical expenses in 
excess of five percent of the maximum allowable pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The Board finds that the relevant facts in this case are not 
in dispute; therefore, the facts may be briefly summarized 
inasmuch as there is no dispute as to the evidence, but only 
to the law and its meaning.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In the March 2002 application for pension, and 
as modified by verification, the income of the veteran and 
his wife for the annualized period from April 1, 2002 through 
March 31, 2003 was as follows: $1,282 monthly ($15,384 
annually) from the veteran's Social Security; $356.50 monthly 
($4,278 annually) from the veteran's annuity; $843 monthly 
($10,116 annually) from the wife's Social Security;$31,790 
from the wife's wages; six monthly payments of $3,600 from a 
life insurance annuity ($21,600 total); and $87 from 
interest.   

In the March 2002 application for pension, the veteran's wife 
reported $3,600 monthly from a life insurance annuity; 
however, in the January 2003 notice of disagreement, she 
wrote to the effect that the life insurance annuity would 
stop because of a cash surrender of the policy.  A letter in 
the record dated in October 2002 reflects that the life 
annuity was surrendered for cash value in October 2002.  For 
this reason, during the annual period in question, the 
veteran received six monthly payments from the life annuity, 
which totaled $21,600, before the life annuity was 
surrendered in October 2002.  Thus, notwithstanding the 
notation in the statement of the case that the $21,600 would 
be excluded, as the life insurance annuity did not stop until 
October 2002 and the amount in question was received between 
April and October 2002 that totaled $21,600, the gross family 
income effective from April 1, 2002 was $83,255. 

From the March 2002 application for pension, the reported 
annual medical expenses were calculated to be $50,724.  When 
"income" for VA pension purposes is calculated in this case 
by subtracting allowable medical expenses ($50,724) from the 
gross family income ($83,255), the "income" for purposes of 
VA pension benefits is $33,156.  The income limit as of April 
1, 2002 for a veteran who is entitled to an additional 
allowance for aid and attendance and who has a spouse was 
$18,902.  Accordingly, the Board finds that, for the 
annualized period from April 1, 2002 through March 31, 2003, 
the veteran's countable annual income for VA purposes, 
including deductions for unreimbursed medical expenses, 
exceeded the maximum allowable pension rate of $18,902 for a 
married veteran with one dependent.  38 U.S.C.A. §§ 1503, 
1521, 1522, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.3, 3.23, 3.102, 3.159, 3.271, 3.272.    


ORDER

Eligibility for VA improved pension benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



